DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 9/8/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2022/0035484) in view of Kim (US 2019/0346943).
Regarding claim 1, Gong discloses an electronic apparatus, comprising: 
an electronic module (90, fig. 13 and para. 72): 
a display panel (100, fig. 1) divided into a first region (11, fig. 1) overlapped with the electronic module and a second region (12, fig. 1) adjacent to the first region, when viewed in a plan view, the display panel including a plurality of first emission parts (pixel units within electrodes in para. 68, 31), which are disposed in the first region and are spaced apart from each other (see electrodes 21 spaced apart in fig. 2), and a plurality of second emission parts (display areas corresponding to electrodes 22 and 23 in para. 31-32), which are disposed in the second region and are spaced apart from each other (see electrodes 22 and 23 are spaced apart in fig. 3) and 
10an input sensor including a first electrode (21, fig. 3), which is disposed on the first region, a second electrode (22, fig. 3), which is disposed on the second region, a third electrode (23, fig. 3), which is disposed on the second region and is electrically disconnected from the second electrode (see bridges Q1 and Q2 in fig. 4 and para. 43), and a plurality of conductive patterns (patters of electrodes 22 and 23 in fig. 3; including shape and layout), which are disposed on the second region and are spaced apart from each other (fig. 3),
15wherein the conductive patterns comprise a first pattern (pattern of 22 in fig. 3), which is electrically connected to the first electrode (para. 45; wherein first electrode 21 and second electrode 22 are connected).
Gong fails to disclose dummy electrodes.
Kim discloses a second pattern (DI, fig. 4a), which is in an electrically floated state (para. 118-119; wherein dummy patterns are floated).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Kim in the device of Gong. The motivation for doing so would have been to provide the ability to decrease the visibility of the electrode patterns being visible to the user (Kim; para. 119).  
Regarding claim 2, Gong discloses wherein the first electrode is electrically connected to the second electrode (para. 45).  
Regarding claim 5, Gong discloses wherein the first emission parts have a different size from the second emission parts, when viewed in the plan view (para. 68 and fig. 3; wherein the electrode shapes of electrodes 21 and 22 are different).  
Regarding claim 6, Gong discloses wherein a size of at least one of the first emission 10parts is larger than a size of at least one of the second emission parts (see fig. 9 wherein the electrode 21 is wider than sides of electrode 22).  
Regarding claim 7, Gong discloses wherein the first emission parts and the second emission parts have different arrangements (see arrangement of electrodes 21 and 22 in fig. 3).  
15 Regarding claim 8, Gong discloses wherein the first emission parts are spaced apart from each other in a first direction and a second direction different from the first direction (fig. 3; wherein electrodes 21 are arranged horizontally in multiple columns), and 
the second emission parts are spaced apart from each other in a third direction, which is different from the first and second directions, and in a fourth direction, which is different from the first, second and third directions (fig. 3; wherein the electrodes 22 are arranged diagonally).  
Regarding claim 9, Gong discloses further comprising a plurality of transmission parts (20, fig. 2), which are disposed in the first region and are spaced apart from the first emission parts, wherein the transmission parts having a higher transmittance than the first emission parts (para. 37-38).
Allowable Subject Matter
Claims 3-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628